In our original opinion we inadvertently stated appellant was by his own evidence in control of the whisky "from the time heput it on the train at Old Asia, etc." when we should have said "from the time it was put on the train, etc." and we have corrected the opinion to make it so read. The change in no sense affects the views expressed as to the sufficiency of the evidence to sustain the conviction. We have examined appellant's motion for rehearing and find nothing calling for a futher review, or which causes us to doubt that the former disposition of the case was correct.
The motion for rehearing is overruled.
Overruled.